Response to Remarks
Applicant’s response on page 3 showed “At the very most, this is an obvious-type double patenting rejection. In such a case, Applicant is willing to file a terminal disclaimer to overcome an obviousness-type double patenting rejection.” Therefore, the ground of nonstatutory double patenting is provided below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-12 and 14-15 of U.S. Patent No. 10,580,796. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because application independent claims 2 and 3 recite subject matter “the first direction along which IC and stress concentration region are provided parallel to a region” which is obviously different from the claims 1 and 9 of the ‘796 patent. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide more functionality of the invention.

Pending claims 
Patent claims 
2. A display device comprising: 

  a flexible printed circuit attached to a first portion of the flexible display panel; 
  an IC mounted on the flexible printed circuit; and 
  a supporting portion in which the flexible printed circuit and the IC are provided, 
  wherein: the flexible display panel comprises a stress concentration region between the display portion and the first portion of the flexible display panel, 
           each of the IC and the stress concentration region is provided along a first direction parallel to a region where the flexible display panel is bent, and 
          the scanning line driver circuit comprises a region provided along a second direction perpendicular to the first direction.

4. The display device according to claim 2, wherein: the flexible display panel comprises an element substrate and a sealing substrate, and the stress concentration region is provided in the sealing substrate.

6. The display device according to claim 2, wherein the stress concentration region comprises a cut portion in the flexible display panel.



10. The display device according to claim 2, wherein the stress concentration region is provided outside the supporting portion.
12. The display device according to claim 2, wherein the IC comprises a signal line driver circuit.

3. A display device comprising: a flexible display panel comprising: a scanning line driver circuit; and a display portion including a light-emitting element; a flexible printed circuit attached to a first portion of the flexible display panel; an IC mounted on a second portion of the flexible display panel that is between the display portion and the first portion; and a supporting portion in which the flexible printed circuit and the IC are provided, wherein: the flexible display panel comprises a stress concentration region between the display portion and the first portion of the flexible display panel, each of the IC and the stress concentration region is provided along a first direction parallel to a region where the flexible display panel is bent, and the scanning line driver circuit comprises a region provided along a second direction perpendicular to the first direction.



7. The display device according to claim 3, wherein the stress concentration region comprises a cut portion in the flexible display panel.
9. The display device according to claim 3, wherein the supporting portion is provided along an end portion of the flexible display panel.

11. The display device according to claim 3, wherein the stress concentration region is provided outside the supporting portion.

13. The display device according to claim 3, wherein the IC comprises a signal line driver circuit.


  a flexible printed circuit attached to a first portion of the flexible display panel; 
  an IC mounted on the flexible printed circuit; and 
  a supporting portion in which the flexible printed circuit and the IC are provided, 
  wherein the flexible display panel comprises a stress concentration region between the display portion and the first portion of the flexible display panel, 
wherein each of the IC and the stress concentration region is provided along a first direction in which the flexible display panel is bent, and 
wherein the scanning line driver circuit comprises a region provided along a second direction perpendicular to the first direction.

2. The display device according to claim 1, wherein the flexible display panel comprises an element substrate and a sealing substrate, and wherein the stress concentration region is provided in the sealing substrate.

3. The display device according to claim 1, wherein the stress concentration region comprises a cut portion in the flexible display panel.



6. The display device according to claim 1, wherein the stress concentration region is provided outside the supporting portion.
7. The display device according to claim 1, wherein the IC comprises a signal line driver circuit.

9. A display device comprising: a flexible display panel comprising a scanning line driver circuit and a display portion including a light-emitting element; a flexible printed circuit attached to a first portion of the flexible display panel; an IC mounted on a second portion of the flexible display panel that is between the display portion and the first portion; and a supporting portion in which the flexible printed circuit and the IC are provided, wherein the flexible display panel comprises a stress concentration region between the display portion and the first portion of the flexible display panel, wherein each of the IC and the stress concentration region is provided along a first direction in which the flexible display panel is bent, and wherein the scanning line driver circuit comprises a region provided along a second direction perpendicular to the first direction.



11. The display device according to claim 9, wherein the stress concentration region comprises a cut portion in the flexible display panel.
12. The display device according to claim 9, wherein the supporting portion is provided along an end portion of the flexible display panel.

14. The display device according to claim 9, wherein the stress concentration region is provided outside the supporting portion.

15. The display device according to claim 9, wherein the IC comprises a signal line driver circuit.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 22, 2021